DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 04/22/2021 following the final rejection of 12/22/2020. Claims 6, 8-11, 13-15 and 17-18 were amended; claim 12 was cancelled. Claims 6, 8-11 and 13-18 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 04/22/2021 in response to the drawing objections set forth in the Final Rejection of 12/22/2021 remedy those objections and are okay to enter.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the drawing and claim objections have been fully considered and are persuasive.  The objections of 12/22/2020 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to claims rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of 12/22/2020 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of 12/22/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Millman (Reg. No. 52520) on 05/27/2021.

The application has been amended as follows: 
In the Claims
Regarding Claim 10, section “the selected range” in lines 1-2 of said claim has been amended to read --a selected range--.

Allowable Subject Matter
Claims 6, 8-11 and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 6 (and its respective dependent claims), the amendments overcome the prior art of record and distinguish it from the prior art. No prior art was found which anticipated, or would render obvious the invention of claim 6 which requires ‘a radial pump with two outlets and two volutes, each volute having a flow diverter with a first end which is pivotally fixed to the volute and second end which is moved by pivoting 
Regarding Claims 13 and 16 (and their respective dependent claims), see prior office actions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745